ON MOTION FOR REHEARING
PER CURIAM:
Defendants, in their motion for rehearing, cite Jackson v. Wheeler, 567 S.W.2d 363 (Mo.App.1978), Farrell v. DeClue, 365 S.W.2d 68, 71 (Mo.App.1963), and Bussiere’s Admin. v. Sayman, 257 Mo. 303, 165 S.W. 796 (banc 1914) for the proposition that there is no appeal from the granting of a motion to set aside a default judgment. They assert these cases conflict with Cas-per v. Lee, the principal case on which we have relied. There is no conflict. Neither Farrel, DeClue nor Bussiere’s Admin, involved the appeal from the granting of a writ of error coram nobis. In Farrel, this court specifically pointed out:
[T]his is not a case ... in which defendants’ motion partook of the nature of a writ of error coram nobis, or a proceeding for a review because of errors patent on the record. Different rules, not applicable here, apply to such situations. Casper v. Lee, 362 Mo. 927, 245 S.W.2d 132; Kallash v. Kuelker, Mo.App. 347 S.W.2d 467; Owens v. Owens, Mo.App. 280 S.W.2d 867.
365 S.W.2d at 71.
The Court in Jackson v. Wheeler, 567 S.W.2d 363, 367-68 noted a similar distinction.
Motion for rehearing denied.